Citation Nr: 0712632	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-44 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier that November 1, 
1991 for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1968 to December 1971.  Service in Vietnam is 
indicated by the evidence of record.

The veteran filed a formal claim of entitlement to service 
connection for PTSD in November 1991.  In a February 1992 
rating decision, the Department of Veterans Affairs Regional 
Office (RO) in Waco Texas granted the veteran's claim of 
entitlement to service connection for PTSD.  A 10 percent 
disability rating was assigned, effective from November 1, 
1991.  In July 1992, the veteran requested an increased 
rating for PTSD.  He did not mention the effective date.  The 
veteran's increased rating claim was denied.  He did not 
appeal either determination.  

The disability rating assigned for PTSD was increased in 
subsequent rating decisions.  A 100 percent disability was 
eventually assigned.

In July 2003, the veteran requested that an earlier effective 
date be assigned for service connection for his PTSD.  This 
appeal arose from an April 2004 rating decision of the RO in 
Muskogee, Oklahoma which denied the veteran's claim.


FINDINGS OF FACT


1.  In a February 1992 decision, the RO granted service 
connection for PTSD and assigned effective date of November 
1, 1991 therefor.  The veteran did not appeal.

2.  The veteran initially raised the matter of his 
entitlement to an earlier effective date for service 
connection for PTSD in July 2002.


CONCLUSIONS OF LAW

1.  The February 1992 RO decision is final as to the matter 
to the assignment of an earlier effective date for service 
connection for PTSD.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2006).

2.  The veteran's claim of entitlement to an earlier 
effective date for service connection for PTSD was not timely 
filed and must be dismissed.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302 (2006); Rudd v. Nicholson, 20 Vet. App. 
296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an effective date earlier 
than the currently assigned November 1, 1991 for service 
connection for PTSD.  In essence, he contends that he was 
diagnosed with PTSD on October 12, 1988 at a VA medical 
facility and that such diagnosis should constitute an 
informal claim for service connection.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  However, in Manning v. Principi, 16 Vet. App. 534 
(2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), 
the United Sates Court of Appeals for Veterans Claims (the 
Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive of the matter.

As discussed below the veteran's claim is being dismissed by 
the Board because the veteran did not raise the earlier 
effective date issue in a timely fashion.  The claim is 
therefore being dismissed based on the law.  Whatever facts 
are necessary to adjudicate the claim are already contained 
in the claims folder.  Thus, notice or assistance to the 
veteran would be fruitless.

The Board observes in passing that the veteran did in fact 
receive VCAA notice in a letter from the Muskogee RO dated 
August 25, 2003.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  The 
veteran declined the option of a personal hearing.

Analysis

The relevant procedural history of this case has been set out 
in the Introduction above.  In pertinent part, the November 
1, 1991 effective date for service connection for PTSD was 
assigned in the February 1992 RO rating decision.  
The veteran did not disagree with the effective date until 
July 2003.    

In August 2006, the Court issued Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).  In that three-judge decision, the Court 
held that where a rating decision which established an 
effective date becomes final, an earlier effective date can 
only be established by a request for a revision of that 
decision based on clear and unmistakable error (CUE).  In 
essence, the Court in Rudd held that there is no 
"freestanding" earlier effective date claim which could be 
raised at any time.  See Rudd, 20 Vet. App. at 299.  

Based on the recent precedential Court decision in Rudd, the 
Board finds that the veteran's earlier effective date claim 
must be dismissed.  The veteran's disagreement as to the 
effective date was filed many years after the 1992 RO rating 
decision.  

In short, if the veteran believed that the RO's February 1992 
assignment of a November 1991 effective date for service 
connection for PTSD was incorrect, his proper recourse was to 
disagree with that decision within the one year period 
allowed by law.  Although the veteran did in fact ask for an 
increased rating in July 1992, no disagreement was expressed 
concerning the effective date during the time period for 
filing an appeal or for many years thereafter.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2006) 
[the same law was applicable in 1992].
Because the veteran did not appeal, the RO's decision as to 
the effective date of service connection for PTSD became 
final.  See 38 C.F.R. § 20.1103 (2006).  
That being the case, the veteran is left with only one option 
in his attempt to obtain an earlier effective date: a claim 
alleging that the RO's decision contained CUE.  See 38 C.F.R. 
§ 3.105 (2005).  To date, he has not filed such a claim.   

The Board of course realizes that the RO developed this 
matter on its merits rather than dismissing it due to 
untimely filing.  This may have been because there was some 
confusion at the time concerning whether earlier effective 
date claims could be raised at any time, notwithstanding the 
clear meaning of the law and VA regulations.  Any such 
confusion has, however, been dissipated via the decision of 
the Court in Rudd that there is no such thing as a 
"freestanding" earlier effective date claim.

The Court made it abundantly clear in Rudd that under these 
circumstances dismissal is required due to the lack of a 
proper claim.  See Rudd, 20 Vet. App. at 300.  Based on the 
procedural history of this case, the Board has no alternative 
but to dismiss the appeal as to this issue without prejudice 
to the veteran's filing a CUE claim.  See also Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

The claim of entitlement to an effective date earlier than 
November 1, 1991 for service connection for PTSD is 
dismissed.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


